MARY RHODES RUSSELL, Chief Judge,
concurring in result only..
I concur in result only. Although I believe the Affton School District Board of Education (“Affton”) correctly applied the Safe Schools Act, section 167.171.4 RSMo (Cum.Supp.1998), I would reverse Affton’s decision, as I believe its decision to deny enrollment to Jonathon while not expelling his accomplice was arbitrary, capricious, and unreasonable.
In recent years our nation has witnessed a plethora of violent acts within our schools, often committed by students. The Safe Schools Act is an obvious attempt by the Missouri legislature to protect our young people and school personnel. With this purpose in mind, we turn to the statute at issue, section. 167.171.4, which provides in pertinent part:
*682If a pupil is attempting to enroll in a school district during a suspension or expulsion from another school district, a conference ... may be held ... to consider if the conduct of the pupil would have resulted in a suspension or expulsion in the district in which the pupil is enrolling. Upon a determination ... that such conduct would have resulted in a suspension or expulsion in the district in which the pupil is enrolling or attempting to enroll, the school district may make such suspension or expulsion from another district effective in the district in which the pupil is enrolling or attempting to enroll.
We first review if Affton correctly applied section 167.171.4. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). No one disputes Affton is clearly a “school district” within the meaning of section 160.011(1), as it is a seven-director public school. Thus, a public school’s denial of enrollment is the action we are addressing, not the action of a private school.
The intent behind'the Safe Schools Act is to protect our public schools. If the statute provided that a public school could deny enrollment to a student expelled from only other public schools, it would make no sense. The public school where a student is seeking enrollment determines whether the student’s conduct would have resulted in expulsion from its district, regardless of what type of school the student was previously enrolled. For these reasons, I would affirm Affton’s decision to apply section 167.171.4, as it correctly applied the law.
I would reverse Affton’s decision to deny Jonathon enrollment under his point II, however, as arbitrary, capricious, and unreasonable. Jonathon committed acts of property damage, burglary, and theft against the private school where he was enrolled. Affton refused enrollment to Jonathon based upon its determination that his conduct would have resulted in expulsion in Affton if he had committed the same acts on Affton’s school grounds. Jonathon’s accomplice, however, who was enrolled in Affton at the time the acts were committed, was not expelled from Affton, as the acts were not committed against Affton.
Affton maintains that under its interpretation of Missouri statutes and its Student Discipline Guidelines, it was not allowed to suspend or expel a currently enrolled student for committing property damage, burglary, and theft when the acts were not committed on Affton grounds.
Affton’s interpretation is in error, as the statute does not distinguish where the conduct in question occurred. According to the terms of the statute, a school district may examine the enrolling student’s conduct and determine whether the student would have been expelled if he were already enrolled in the district.
Further, section 167.161.1 states that the “school board of any district ... may suspend or expel a pupil for conduct which is prejudicial to good order and discipline in the schools or which tends to impair the morale or good conduct of pupils:” Aff-ton’s Guidelines provide for expulsion for acts “which result in violence to another’s person or property_” Neither the statute nor the Guidelines place any geographical limitation on the pupil’s conduct. In addition, it is certainly reasonable to conclude that committing felonious acts of burglary, theft, and vandalism against a school constitutes conduct which is prejudicial to good order and discipline and tends to impair the morale or good conduct of students.
While a school board does possess much discretion in matters of school management, our court is instructed to determine whether its decision was arbitrary, capricious, or unreasonable. See Clark v. School Dist. of Kansas City, 915 S.W.2d 766, 773 (Mo.App.1996). To allow one student continued enrollment while denying enrollment to another student, when both students were cohorts in the same conduct, is arbitrary. Further, to distinguish that burglary, theft, and vandalism committed *683against a student’s own school is more egregious than committing the acts against another school is also unreasonable. Under these circumstances, I would reverse the school board’s decision under point II.